United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1890
                        ___________________________

                     Jay Driesen, Rustic Home Builders LLC

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

   Michael J. Smith; Margaret A. Smith; Steven G. Haugaard; Cadwell, Sanford,
  Deibert & Garry, LLP; Stephen Landon; Brett Lovrien; Michael A. Henderson;
 James S. Simko; Peter Bendorf; Jim Loup; South Dakota Unified Judicial System;
     Moody County Clerk; Lillian Relf; Lisa Johnson, Deputy Clerk; David R.
 Gienapp, Honorable; Tim D. Tucker, Honorable; David Gilbertson, Chief Justice;
 John K. Konenkamp, Justice; Steven L. Zinter, Justice; Glen A. Severson, Justice;
   Lori S. Wilbur, Justice; Ruth Kooima; Michael J. Jacobsma; John M. Murray;
Iowa Judicial Branch; Don E. Courtney; James D. Scott; Jeffrey L. Poulson, Honorable

                      lllllllllllllllllllll Defendants - Appellees

                Other Possible Defendants, Unknown at this time

                             lllllllllllllllllllll Defendant

                                 Brad Van Heuvelen

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________
                           Submitted: November 24, 2014
                             Filed: November 28, 2014
                                   [Unpublished]
                                   ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       Jay Driesen appeals the district court’s1 dismissal of his civil complaint
asserting that his rights were violated in connection with prior state-court
proceedings. Upon careful de novo review, we agree with the district court that it
lacked subject matter jurisdiction. See Minch Family LLLP v. Buffalo-Red River
Watershed Dist., 628 F.3d 960, 965 (8th Cir. 2010) (de novo standard of review). We
also conclude that the district court did not abuse its discretion in denying Driesen’s
request for leave to amend his complaint. See Horras v. Am. Capital Strategies, Ltd.,
729 F.3d 798, 804 (8th Cir. 2013) (district court has considerable discretion to deny
post-judgment motion for leave to amend), cert. denied, 134 S. Ct. 1346 (2014).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.

                                         -2-